DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 02/01/2022 containing amendments and remarks to the claims.
The Examiner notes that new claims 27-29 are indicated as “(Original)”. The status identifier should read “(New)”. While the claims were filed with the wrong status identifier, the Examiner acknowledges the mistake and will be entering the claim set. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Wisecup on 02/08/2022.

The application has been amended as follows: 
Claim 1
Line 4: “effluent comprising at least butenes, wherein the butenes comprises normal butenes and isobutene, where the high-severity conditions comprise”
Line 15: “the butenes in the metathesis feed to produce a metathesis”
Line 17: “combinations thereof; and”

Claim 6
Line 2: “separating the metathesis reaction product into a metathesis C5+ effluent, a metathesis”

Claim 8
Line 3: “effluent comprises  the at least butenes, and the cracking C4 effluent is the portion of the cracking effluent contacted with methanol in the MTBE reactor.”

Claim 9
Line 5: “reaction effluent comprising  butenes, wherein the butenes comprise normal butenes and isobutene, where the high-severity conditions comprise”
Line 11: “least a portion of the isobutene in the  portion of the cracking reaction effluent to methyl tert-butyl”
Lines 14-15: “metathesis system
metathesis feed with a metathesis catalyst in the metathesis system, where the contacting causes at least a portion of the butenes in the metathesis feed to undergo a metathesis reaction to produce a metathesis reaction effluent”

Claim 21
Line 12: “of ethylene, propene, butenes, or combinations thereof;”
Line 15: “in which the cracking reaction effluent further comprises isobutene and the process further”
Line 26: “butene, where the metathesis feed is the at least a portion of the cracking reaction effluent contacted with the metathesis catalyst, and”

Claim 25
Line 3: “effluent comprises the butenes and isobutene, and  is the at least a portion of the cracking reaction effluent contacted with methanol.”

Claim 29
Line 3: “effluent comprises the butenes, and  is the portion of the cracking reaction effluent contacted with methanol in the MTBE reactor.”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
No prior art alone or in combination with references discloses a process for producing olefins as recited in claims 1, 9 and 21. No prior art discloses contacting a hydrocarbon feed with a cracking catalyst in a high-severity fluidized catalytic cracking system to produce a cracking reaction effluent comprising butenes, wherein the butenes comprise normal butenes and isobutene, contacting a portion of the cracking reaction effluent with methanol in an MTBE reactor to convert at least a portion of the isobutene and produce an MTBE reactor effluent, separating the MTBE reactor effluent into at least an MTBE-containing effluent and a metathesis feed, and passing a portion of an MTBE-containing effluent back to a high severity fluidized catalytic cracking system. Specifically, no prior art discloses or reasonably suggests passing at least a portion of an MTBE-containing effluent back to a high severity fluidized catalytic cracking system, wherein the MTBE-containing effluent is produced a portion of a cracking reaction effluent produced in the high severity fluidized catalytic cracking system. 
Al-Majnouni et al. (US 2019/0367432 A1, cited in the IDS dated 03/26/2021) discloses a process for producing olefins comprising:
catalytically cracking a hydrocarbon stream under conditions including a temperature from 500 to 700oC, a residence time of 1 to 10 seconds, and a catalyst to hydrocarbon ratio from 3:1 to 40:1 to produce a cracked hydrocarbon first stream comprising at least butenes ([0006]; [0009]; [0034]; [0036]), the claimed temperature, residence time and catalyst to hydrocarbon ratio ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious; and
contacting at least a portion of the first stream with a metathesis catalyst to convert at least a portion of the C4 hydrocarbons into a metathesis product comprising methane, ethylene and/or propylene, and C5+ gasoline hydrocarbons ([0006]; [0037]);
Al-Majnouni does not disclose contacting a portion of the first stream with methanol in an MTBE reactor to remove isobutene and form a metathesis feed.
The closest prior art of record directed to removing isobutene from C4 metathesis feed streams is Gartside et al. (US 2006/0047176 A1). Gartside, directed to upgrading C4 streams prior to metathesis, teaches that removal of isobutene from C4 feeds to metathesis is necessary or favorable because isobutene has low reactivity in mixtures where there is ethylene ([0010]). Gartside teaches that isobutene can be removed by selectively reacting the isobutene with methanol to form MTBE and that the MTBE reactor effluent can be separated into an MTBE-containing effluent and a metathesis feed comprising normal butenes ([0012]; [0013]; [0084]). Gartside fails to disclose contacting the MTBE-containing effluent with a cracking catalyst to cause at least a portion of the MTBE-containing effluent to undergo catalytic cracking. Gartside fails to disclose or reasonably suggest utilizing the MTBE-containing effluent as a feed component for cracking to produce additional olefins, and it would not have been obvious to recycle the MTBE-containing effluent as claimed in view of the prior art. 
While it is known in the art that MTBE can be used to produce isobutene by subjecting MTBE to cracking as taught in Brianti et al. (US 2015/0251968 A1) and Winterberg et al. (US 2013/0303806 A1), the prior art does not reasonably suggest producing the MTBE from the isobutene produced during cracking or motivate one of ordinary skill to loop the MTBE-containing effluent in the manner recited in the claims in order to form a metathesis feed for the production of olefins. One of ordinary skill would find no apparent benefit of converting MTBE into isobutene and then subsequently converting said isobutene back into MTBE, and thus not be motivate to recycle MTBE in view of the teachings that MTBE cracking produces isobutene. However, the Applicant has determined that by passing at least a portion of the MTBE-containing effluent back to the high severity fluidized catalytic cracking system, the overall conversion, yield and selectivity may be increased compared to removing all the MTBE-containing effluent from the system because MTBE and other organic constituents that may be in the MTBE-containing effluent undergo cracking reactions to form one or more different organic compounds aside from isobutene. This unexpected benefit of passing back at least a portion of the MTBE-containing effluent through the MTBE recycle loop is not recognized in the prior art.
Therefore, the prior art fails to disclose or reasonably suggest utilizing the MTBE-containing effluent as a feed component for cracking to produce additional olefins and therefore it would not have been obvious to recycle the MTBE-containing effluent as claimed and claims 1, 2, 6-9, 12 and 21-29 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772